Citation Nr: 1311668	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a right knee disability. 

2. Entitlement to a rating in excess of 30 percent for a left knee disability.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1979 to December 1979 and from October 1980 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 30 percent rating for residuals of injury, left knee status post anterior cruciate ligament reconstruction, effective from September 18, 2006; and denied a rating in excess of 20 percent for residuals of injury, right knee status post anterior cruciate ligament reconstruction.

In April 2010, the Veteran testified at a hearing at the RO, before a DRO (decision review officer).  In September 2011, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims folder.

At the hearing in September 2011, the Veteran testified that he stopped working in 2006 due to his knee disabilities.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the increased rating claims, and is properly before the Board.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

At the hearing in September 2011, the Veteran essentially testified that his right and left knee symptoms had worsened since his last VA examination in 2007.  He testified his knee symptoms included severe pain, buckling, cracking, popping, grinding of the femur and tibia bones, swelling and inflammation, instability, giving out, and locking.  He testified he had been prescribed a cane and braces for both knees, and that it was recommended he have total knee replacement surgery on both knees.  The Board also notes that of record are VA treatment records, dated through June 2010, which also suggest possible worsening of the Veteran's knee disabilities since the VA examination in 2007.  In that regard, in August 2009, he had tenderness and swelling and wore bilateral knee braces.  In September 2009, he reported difficulty walking with weakness in the knees and unsteadiness.  Examination showed an antalgic gait; crepitation, tenderness, and edema of the knees; atrophy of the quadriceps; and decreased muscle strength of the lower extremities.  Varus and valgus stress tests were positive.  In April 2010, examination showed effusion of the knees, and a positive Lachman test on the right.  Finally, in a March 2012 email, the Veteran reported having bones "grinding" in his knees.  In view of the foregoing, the Board notes that when a veteran indicates that a service connected disability is worse than it was at the time of the most recent VA examination, as is the case here, it is within VA's duty to assist that the Veteran be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, based on his testimony, which appears to be supported by VA treatment records, the Veteran should be scheduled for a VA examination to assess the current severity of his service-connected knee disabilities.  

The Board acknowledges that the Veteran was scheduled for a VA examination in May 2010, but the record shows he failed to report for this examination.  In his substantive appeal, received in July 2010, the Veteran indicated he never received a letter regarding the May 2010 VA examination, and claimed he was at VA weekly and would have made time for that appointment.  Further, at the September 2011 hearing, the Veteran again indicated that he did not receive notice of the May 2010 examination.  In light of his testimony as to his increased knee symptoms, and the fact that the record does not reflect that he was specifically advised of the consequences of failing to report for a VA examination, the Board determines that the Veteran should be provided one more opportunity to report for a VA examination.  He is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.655. 

The claims file reflects that the Veteran has received periodic VA treatment for his knee disabilities, and in September 2011 he testified he continued to receive treatment through a VA orthopedic clinic.  Evidence of record has also detailed his past participation in VA's vocational rehabilitation program.  Further, in September 2011, the Veteran testified that the doctors at the VA orthopedic clinic had recommended he have total knee replacement surgery on both knees.  Records that are generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the record only includes VA outpatient treatment records dated up to June 2010, any additional and pertinent VA records should be obtained and associated with the claims folder.  

By way of history, the Board notes that the Veteran injured both knees in service and, as a result, underwent ACL reconstructions of both knees.  By May 1989 rating decision, the RO granted service connection for internal derangement, left knee, post operative, and a 20 percent rating was assigned, pursuant to Diagnostic Code (DC) 5257, based on findings of left knee instability.  By December 1995 rating decision, the RO granted service connection for right knee ACL deficiency, and assigned a 20 percent rating, pursuant to DC 5257, based on findings of right knee instability.  Thereafter, by June 2004 rating decision, the RO denied increased ratings for residuals of injury, right knee status post anterior cruciate ligament reconstruction, and for residuals of injury, right knee status post anterior cruciate ligament reconstruction, essentially based on clinical findings of no instability or laxity, and pursuant to DC 5256 (ankylosis of the knee), which was listed as the applicable diagnostic code in the rating decision.  In subsequent rating decisions, the RO continued to list DC 5256 as the applicable diagnostic code, but, based on the RO's analysis, apparently also considered other potentially applicable diagnostic codes.  

The record suggests that the Veteran has arthritis of both knees, limitation of motion of both knees, and has testified he has instability of the knees and wears braces provided to him by the VA.  In that regard, the Board notes that the VA General Counsel has addressed the question of multiple ratings when evaluating knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  Therein, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (DCs 5257, 5262, and 5263) and those evaluating range of motion (DCs 5003, 5010, 5256, 5260, and 5261).  However, it was noted that a separate rating must be based on additional disability, and that where a knee disorder is already rated under DC 5257, the veteran must also exhibit limitation of motion under DCs 5260 or 5261 in order to obtain the separate rating for arthritis.  There is also a subsequent opinion in which the VA General Counsel concluded that for a knee disability rated under DC 5257, a separate rating for arthritis may also be based on x-rays findings and on painful motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (August 14, 1998).  Since there has been objective evidence of arthritis and limitation of knee motion, and recent testimony regarding instability, it should be determined on the VA examination whether there are objective findings of knee instability, and if so, and if appropriate, consideration should be given to both of these General Counsel opinions. 

TDIU rating

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The Veteran testified he had to stop working because of his knee disabilities.  Therefore, and in light of Rice v. Shinseki, supra, the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with other issues on appeal, the Board finds that the claim for a TDIU rating must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

2. Obtain complete and current VA treatment records for the Veteran, related to his knees, dated from June 2010 to the present.  Negative replies should be requested.

3. Thereafter, schedule the Veteran for an examination to determine the nature and extent of the service-connected right and left knee disabilities.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary tests and studies should be conducted.  

The examiner should fully describe the disability symptoms and impairment of the Veteran's right and left knees, and specifically note the presence or absence of instability and/or subluxation of the left knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the right and left knees are used repeatedly.  The presence of ankylosis should be noted along with the degree in which the knee is fixed.


The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone (and without regard to age or nonservice-connected disabilities).  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Provide the Veteran adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran should also be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655

5. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC), and be afforded the appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

